Citation Nr: 0614576	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-34 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  In January 2003, the veteran requested a transfer of 
his appeal to the RO in Cheyenne, Washington.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Chronic hepatitis did not begin during or as a 
consequence of service.


CONCLUSION OF LAW

Chronic hepatitis was not incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

In a letter dated in December 2002, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to service connection for chronic hepatitis, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The letter did 
not notify the veteran of the information and evidence needed 
to establish the degree of disability or the effective date 
of an award; however, the Board finds that the lack of notice 
is not prejudicial in this case because service connection 
for chronic hepatitis is denied in this decision, and VA will 
not assign a rating or effective date for the disability.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the appeal was pending at 
the time the VCAA was enacted, and VA did not provide VCAA 
notice prior to that decision; however, the RO provided 
notice in December 2002 and reconsidered the claim in an 
October 2003 Statement of the Case.  In Pelegrini, the Court 
stated that its decision did not void or nullify AOJ actions 
or decisions in which VCAA notice was not provided prior to 
the AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  

The VCAA requires VA to order a medical examination if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
otherwise indicates that the veteran has a disability or 
recurrent symptoms of a disability that may be associated 
with an in-service injury or disease.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's 
representative argues that an examination is necessary to 
identify the etiology of the veteran's disability; however, 
the Board finds that there is adequate evidence of record to 
determine whether the veteran's condition is related to his 
in-service hepatitis infection.  A physician provided an 
opinion of the potential chronicity of the in-service 
disease, and there is no contradictory evidence suggesting a 
relationship between the veteran's in-service infection and 
his current chronic condition.  Furthermore, the veteran is 
not entitled to compensation for injuries or diseases 
incurred as a result of in-service drug abuse; therefore, 
further medical development to establish a nexus between 
chronic hepatitis and hepatitis incurred in service as a 
result of drug use would not aid in substantiating the claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

In February 1973, the veteran was diagnosed as having 
hepatitis A, hepatitis-associated antigen negative.  He 
denied a history of hepatitis infection.  He admitted a 
history of intravenous drug use, but stated that he had not 
shared a needle since his enlistment in service.  The veteran 
was hospitalized and treated for the disease, and his May 
1974 separation examination referenced no residuals of the 
disease.  

In June 1980, the veteran complained of liver pain, and 
testing revealed abnormal liver function and an enlarged 
liver.  Physicians opined that the veteran had chronic 
hepatitis, and he was hospitalized for evaluation.  A VA 
physician noted that two previous blood screens were negative 
for the hepatitis B surface antigen.  The physician 
additionally observed that the veteran had participated in 
rehabilitation programs for a fifteen-year history of 
intermittent alcohol abuse.  The physician opined that 
recurrent hepatitis from the veteran's in-service infection 
was unlikely, and he diagnosed acute alcohol hepatitis 
attributable to excessive alcohol abuse.  

The veteran continued to experience liver problems after his 
hospital discharge, and physicians diagnosed chronic, 
repeatedly reactive hepatitis.  Blood screening was positive 
for the hepatitis C virus, and in September 1993, the veteran 
began a course of treatment for the disease.  He responded 
successfully and was non-viremic until 2000, when he 
complained of liver problems.  In August 2000, David A. 
Berkman, M.D. diagnosed cirrhosis secondary to hepatitis C 
and alcohol abuse.  

In correspondence dated in December 2003, Lisa M. Forman, 
M.D. stated that, because the veteran's blood screens were 
negative for the hepatitis A antibody, the veteran had never 
been infected with hepatitis A.  Contrastingly, in 1990 and 
1991, VA physicians noted that the veteran had a remote 
history of hepatitis B infection, but was not a carrier of 
the disease.  Blood screening was negative for hepatitis B 
surface antigen but positive for hepatitis B core antibody.  
During a February 2001 VA examination, the examiner noted 
that the veteran had a history of hepatitis B incurred as a 
result of intravenous drug use.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record does not demonstrate that the 
veteran's current disability is related to his in-service 
hepatitis infection.  Medical evidence indicates that the 
veteran's in-service infection was acute and transitory, and 
an examiner noted no discernable residuals of the disease 
during the veteran's 1974 separation examination.  In 1980, a 
VA physician opined that the veteran's in-service infection 
was not chronic or recurrent, and he attributed the veteran's 
subsequent hepatitis infection to chronic alcohol abuse.  
There is no medical evidence of record contradicting that 
opinion or establishing a relationship between the veteran's 
current condition and his in-service hepatitis infection.  

The veteran argues that blood screening reveals that 
physicians misdiagnosed his disease during service.  He 
maintains that the correct diagnosis was hepatitis C and 
concludes that the error demonstrates a relationship between 
his current condition and his in-service infection.  Yet 
evidence that the veteran does not have a history of 
hepatitis A does not conclusively demonstrate that the 
veteran was infected with hepatitis C during service; the 
veteran also has a history of hepatitis B.  In addition, a 
potential misdiagnosis of the precise virus involved does not 
contradict evidence that the veteran's in-service infection 
was non-recurrent.  Moreover, the alleged error does not 
provide positive evidence of a relationship between the 
veteran's in-service disease and his current disability.  
Reviewing the record as a whole, there is no medical evidence 
of a nexus between the veteran's in-service infection and his 
current condition, and the veteran lacks the medical 
expertise necessary to establish that relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating 
that laypersons are not competent to offer medical opinions).  

Even assuming, for the purposes of this appeal only, that the 
veteran's chronic condition is attributable to an in-service 
hepatitis infection, the veteran's claim for service 
connection is nevertheless barred because he incurred the 
disease as a result of the abuse of drugs.  An injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the veteran's own willful misconduct, 
including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m), 3.301(d).  In other words, service 
connection for a disability caused by a claimant's abuse of 
alcohol or drugs is precluded for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999).  The veteran avers that he never 
shared needles during service, and he implies that he may 
have incurred the disease as a result of unsanitary camp 
conditions; however, in 1973, the veteran identified 
intravenous drug use as his sole risk factor of hepatitis 
infection, and, during post-service examinations, he 
attributed his in-service infection to his use of shared 
needles.  There is no evidence of record identifying a 
potential non-drug-related etiology of his in-service 
infection.  Consequently, because the veteran's in-service 
infection was incurred as a result of the veteran's abuse of 
drugs, resultant disabilities are not service-connected for 
VA compensation purposes.  Therefore, service connection for 
chronic hepatitis must be denied.


ORDER

Service connection for chronic hepatitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


